DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 6/6/2022 have been fully considered but they are not persuasive.
The applicant argued that Douglas does not teach detecting whether a front side of the client device is proximate to an NFC card reader. Paragraph 43 teaches the tapping of the device against the surface of a NFC reader. The act of tapping makes the device detect that the device, including the front side of the device, is proximate to the NFC card reader since the device cannot get any more proximate than touching the reader. This explanation clearly indicates that the entire device, including the front side of the device, is proximate the NFC reader when the device is tapped to the NFC reader as paragraph 43 of Douglas teaches.
The applicant argued that Douglas does not teach how it detects moving the client device in the horizontal direction of tapping the client device against a surface. It is inherently known in the art for a mobile device to be made aware when the device is touched to a NFC reader. Claim 1 of Douglas teaches the mobile device determining whether a verification of a user is required as a result of a “detected physical action”. That detected physical action includes the tapping of the mobile device to the NFC reader as described in paragraph 43. This explanation clearly shows how the device detects the tapping of the device against the surface, as the detecting of the physical action and the determining of whether a verification is needed is a clear indication that the mobile device has detected the tapping against a surface of a NFC reader.
	The applicant argued that Douglas does not teach obtaining a distance by an infrared sensor (taught by Robinson in previous action) and detecting the movement based on the distance (detecting tapping against surface wherein the distance is zero) according to a preset swiping status identification rule (rule being that payment is initiated as a result of the tapping of the device against the surface of the NFC reader). The above notes in parentheses show how the combination of the cited references teaches the above limitation especially since no argument was made regarding the Robinson reference, which was introduced to teach obtaining a distance by an infrared sensor.
	The applicant argued that Liu does not teach selecting a first emulated card when a front side of the NFC mobile terminal is proximate to an NFC card reader and selecting a second emulated card when the front side of the NFC mobile terminal is not proximate to the NFC card reader. The cited passage of Liu still teaches the above limitation. For example, when the angle is 90 degrees, this means that the front side of the device is closer to the reader and therefore, the first emulated card is used. When the angle is 180 degrees, this puts the device such that the other side of the device is closer to the reader than the front side and therefore, the second emulated card is used. This shows how Liu is shown to more clearly read on the above limitation.
	For all the above reasons, the combination of Douglas, Liu, and Robinson teaches all the limitations of the claims and the examiner stands by his rejection.

Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE YUN whose telephone number is (571)272-7860. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 5712727867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUGENE YUN/Primary Examiner, Art Unit 2648